DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 8, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) hereinafter referred to as McCormick.
Regarding Claim 1, Sulfrian discloses a closure for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end, 
the closure (cap, 18) comprising:
a hollow body (shown in figure 2, being the hollow body containing the insulation “Santocel”, see col. 2 ll. 13) including a top wall (20), a bottom wall (34), and a side wall (32) connecting the top wall and the bottom wall (shown in figure 2); 
super-insulation material (“Santocel”, col. 2 ll. 13, see attached document, wherein Santocel contains aerogel) within the hollow body (shown in figure 2); 
an outer perimeter (46) that forms a fluid-tight seal with the neck of the container when the closure is in an installed position in the neck of the storage container (as shown in figure 2, wherein when the cap (18) is installed the frictional band (46) forms a seal against the inner wall (12)), and
a fluid passage (48) extending through the top wall, the super-insulation material, and the bottom wall (shown in figure 7), the fluid passage being spaced from the outer perimeter of the closure (shown in figure 7).
Although Sulfrian discloses Santocel being the super-insulating material (silica aerogel) that is found within the hollow body (shown in figure 2) allowing for the passing of the feeder tube (40), Sulfrian fails to disclose a plurality of super-insulating panels.
McCormick teaches a plurality of super-insulating panels (shown in figure 1, wherein the insulation panels of McCormick also comprise aerogel). It is noted that if the super-insulating material of Sulfrian is modified to be in panel form as taught by McCormick, the super-insulating material is located within the hollow body and will allow for the passing of the feeder tube therethrough.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sulfrian with a plurality of super-insulating panels, as taught by McCormick, the motivation being to customize a thermal insulation level, lessen weight or material costs or to simplify the assembly process in adding the insulation to the cap of Sulfrian.          
	Alternately, the rationale to support a conclusion that the claim would have been obvious is that "a person of ordinary skill has good reason to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely that product [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under § 103.” See MPEP 2143
Per MPEP 2143-I, a simple substitution of one known element for another, with a reasonable expectation of success supports a conclusion of obviousness.  In the instant case, the simple substitution is related to substituting the aerogel insulation of Sulfrian being filled within the hollow chamber with a plurality of stacked super-insulating panels; further the prior art to McCormick teaches having aerogel insulation in stacked panel form in known.  Therefore, since modifying the prior art to Sulfrian with having aerogel panel insulation can easily be made without any change in the operation of the heat exchanger device regarding insulating a container and in view of the teachings of McCormick there will be reasonable expectations of success, it would have been obvious to have modified the invention of Sulfrian by having panel aerogel insulation in order to provide thermal insulation to the material being stored thereby allowing for a required atmospheric temperature within the container to negate degradation or loss of the contained material.

A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 2, a modified Sulfrian further teaches wherein the plurality of super-insulating panels (the super-insulating material being in panel form is previously taught in the rejection of Claim 1 by McCormick whereas Sulfrian discloses the super-insulating material being deployed within the hollow body) is located within the hollow body and between the storage cavity (shown in figure 2 Sulfrian) of and an exterior of the storage container when the closure is in the installed position (shown in figure 2 Sulfrian).
Regarding Claim 3, a modified Sulfrian further teaches the one or more super-insulating panels comprises an aerogel material (see Para. 30 of McCormick, “aerogel materials”, further see “Santocel”, see col. 2 ll. 13 of Sulfrian).
Regarding Claim 4, a modified Sulfrian further teaches the one or more super-insulating panels comprises a plurality of overlapping panels made from an aerogel material (the overlapping panels are shown in figure 1 of McCormick).
Regarding Claim 8, Sulfrian further discloses a heat sink (wall, 20) at an opposite end of the fluid passage (48), the heat sink being configured to prevent blockage of the fluid passage at said opposite end due to ice formation (as shown in figure 7, the wall (20) dissipates heat to some degree).
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “configured to prevent blockage of the fluid passage at said opposite end due to ice formation”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 
Regarding Claim 17, Sulfrian further discloses a sealing element (46) defining the outer perimeter (shown in figure 2), wherein the sealing element forms the fluid-tight seal with the neck of the container when the closure is in the installed position (as shown in figure 2, wherein when the cap (18) is installed the outer tip of the frictional band (46) forms a seal against the inner wall (12)).
Regarding Claim 21, Sulfrian further discloses the outer perimeter that forms a fluid-tight seal with the neck of the container when the closure is in an installed position in the neck of the storage container (as shown in figure 2, wherein when the cap (18) is installed the outer tip of the frictional band (46) forms a seal against the inner wall (12)) is defined by the side wall from the bottom wall to the top wall (shown in figure 2, wherein the side wall comprises the frictional band (46)).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Ovchinnikov et al. (USP 3938346) hereinafter referred to as Ovchinnikov.
Regarding Claims 6-7, although Sulfrian discloses a fluid passage, Sulfrian fails to disclose a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01.
Ovchinnikov, also drawn to a plug for a low temperature container, teaches a ratio of the a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck (“The geometrical dimensions of the channel 4 were determined from the following requirements: firstly, the vapor of the cryogenic product should not build up excess pressure inside the vessel 1, in other words, the hydraulic resistance of the channel (which depends on the cross-section of the channel and its length should correspond to the evolution rate of vapor of the cryogenic product, which in turn depends on the amount of heat that comes in contact with the cryogenic product”(col. 3 ll. 26-33) and “the helical channel 4, having the dimensions of 5 X 5 X  1300 mm” (col. 4 ll. 25-27), wherein the dimensions of the channel provided by Ovchinnikov forms a ratio with minimum cross sectional area of the neck).
Although Sulfrian discloses a neck, a channel and a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck, Sulfrian fails to disclose a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. Since Ovchinnikov teaches that the channel dimensions directly correlate with the amount of ventilation required that is generated by the amount of cryogen located within the container, the ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger hole or a larger ratio allows for an increased venting rate at the expense of less insulation being located within the cap, greater heat infiltration and less resistance to the vapor leaving the container that may lead to increased cryogen loss, and vice versa. Therefore, since the general conditions of the claim, i.e. that a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is disclosed in the prior art by Sulfrian, and Ovchinnikov teaches that forming a desired ratio or hole size relative to a storage container directly correlates with the venting rate and heat infiltration, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plug of Sulfrian with having a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. See MPEP 2144.05 II.

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Heftman et al. (USP 3750414) hereinafter referred to as Heftman.
Regarding Claims 6-7, although Sulfrian discloses a fluid passage, Sulfrian fails to disclose a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01.
Heftman, also drawn to a plug for a low temperature container, teaches a ratio of a maximum cross-sectional area of a fluid passage to a minimum cross-sectional area of a cryogenic container (shown in figure 2, wherein a passage through the plug containing a relief valve (9) is provided to allow for the expulsion of working fluid, wherein the dimensions of the passage provided by Heftman forms a ratio with minimum cross sectional area of the container).
Although Sulfrian discloses a neck, a channel and a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck, Sulfrian fails to disclose a ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. Since Heftman teaches that a relief passage dimension forms a ratio with a container for the purpose of ventilating the container, the ratio of a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that a larger passage or a larger ratio allows for an increased venting rate at the expense of less insulation being located within the cover, greater heat infiltration and less resistance to the vapor leaving the container that may lead to increased cryogen loss, and vice versa. Therefore, since the general conditions of the claim, i.e. that a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is disclosed in the prior art by Sulfrian, and Heftman teaches forming a passage through a cover that has a ratio with a storage container for venting the working fluid, it is not inventive to discover the optimum workable range by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide the plug of Sulfrian with having a maximum cross-sectional area of the fluid passage to a minimum cross-sectional area of the neck is less than 0.20 or less than 0.01. See MPEP 2144.05 II.

	
Claims 9-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Kriss et al (US PG Pub. 20100299278) hereinafter referred to as Kriss.
Regarding Claim 9, Sulfrian fails to disclose an electronic device configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device.
Kriss teaches an electronic device (151, 152) configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device (“temperature monitor be a wireless temperature sensor that can be combined with the wireless location sensor”, Para. 101, wherein the devices are operating and therefore are powered and “a data logger on board the shipping container to monitor and periodically record temperature in the shipping container during transit.  The data logger can be accessed and a data log removed during shipment of the shipping container and/or once the shipping container is returned to reprocessing facility”, Para. 99).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Sulfrian with an electronic device configured to provide information pertinent to a condition of the storage container in which the closure is installed; and an electrical power source configured to power the electronic device, as taught by Kriss, the motivation being to monitor the health of the shipping container, to negate misplacement of the package during shipping and to monitor loss of shipments.          
Regarding Claim 10, Kriss further teaches the electronic device comprises a wireless transmitter configured to transmit said information to an external receiver, a data-logger configured to record said information (see Para. 99), or a global positioning system component (“wireless location sensor”, see abstract).
Regarding Claim 11, Kriss further teaches a temperature sensor configured to measure a temperature of the storage cavity when the closure is in the installed position (see Para. 101).
Regarding Claim 12, Kriss further teaches a sensor configured to produce a signal when the closure is moved away from the installed position (Kriss teaches a temperature sensor that measures the interior of the chamber, wherein when the closure is removed the temperature sensor indicates a rapid temperature gradient indicating the container has been opened).
Regarding Claim 13, Kriss further teaches a sensor configured to produce a signal when an orientation of the closure is changed (“In some of these embodiments, remaining life can also include an assessment of one or more of the following: the amount of time a container, flask and/or Dewar is in a tilted orientation”, Para. 118, wherein the orientation of the container is decided).

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Albert et al (US PG Pub. 20020114937) hereinafter referred to as Albert.
Regarding Claim 14, although Sulfrian teaches a body (32, 20, 34) configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 2), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 2), Sulfrian fails to disclose the body is thermoplastic body comprising a polyester copolymer.
Albert teaches a housing being insulated and said housing having a thermoplastic body comprising a polyester copolymer (“low molded box-like polyethylene terephthalate glycol (Eastar 6763 PETG Copolymer) containers”, Para. 135)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Sulfrian with a thermoplastic body comprising a polyester copolymer, as taught by Albert, the motivation being that the insulation configuration of Albert is inexpensive, easily fabricated into complex shapes, has high impact resistance and can be easily sealed. 

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Folkerts et al (USP 3489311) hereinafter referred to as Folkerts.
Regarding Claims 14 and 16, although Sulfrian teaches a body (32, 20, 34) configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 2), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 2), Sulfrian fails to disclose the body is thermoplastic comprising a layer of thermoplastic foam between layers of thermoplastic film.
Folkerts, also drawn to a low temperature container, teaches a housing made from thermoplastic, wherein the thermoplastic comprises a layer of thermoplastic foam (19a, see col. 3 ll. 57-65) between layers of thermoplastic film (17a and 22a, see figures 3-4, “By way of example, the barrier panels may be constructed from a polyester film such as Mylar or Tedlar, or other equivalent plastic material which is not subject to deterioration by liquids in the tank or insulation layers”, col. 3 ll. 30-35)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Sulfrian with a layer of thermoplastic foam between layers of thermoplastic film, as taught by Folkerts, the motivation being that the insulation configuration of Folkerts is fabricated in a minimum period of time, uniformly supports thermal stresses and provides superior insulation to complex shapes.          

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of McCormick (US PG Pub. 2012/0318808) as applied in Claims 1-4, 8, 17 and 21 above and in further view of Hagen et al (USP 3460740) hereinafter referred to as Hagen.
Regarding Claims 14 and 16, although Sulfrian teaches a body (32, 20, 34) configured to be inserted through the open end and into the neck of the storage container when moved from an uninstalled position to the installed position (shown in figure 2), wherein the body partly defines the storage cavity and faces an inner perimeter of the neck when the closure is in the installed position (shown in figure 2), Sulfrian fails to disclose the body is thermoplastic comprising a layer of thermoplastic foam between layers of thermoplastic film.
Hagan teaches a housing made from thermoplastic, wherein the thermoplastic comprises a layer of thermoplastic foam (12) between layers of thermoplastic film (11)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Sulfrian with a layer of thermoplastic foam between layers of thermoplastic film, as taught by Hagan, the motivation being to fabricate the housing as being “waterproof, watertight, greaseproof, flexible, resilient, visually attractive, and heat-sealable after being filled” (col. 5 ll. 11-13).          

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of Heftman et al. (USP 3750414) hereinafter referred to as Heftman.
Regarding Claim 18, Sulfrian discloses a closure for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end, the closure comprising: 
a body (32 and 34);
a shoulder (20);
a top wall removably joined with the body at the shoulder (shown in figure 2 of Sulfrian, wherein the top wall is capable of being removed from the annular wall (32) by various methods such as cutting), the body extending from the shoulder to a free end and having a hollow portion between the shoulder and the free end (as shown in figure 7, the hollow portion being filled with “Santocel”, see col. 2 ll. 13); 	
a sealing surface located along and circumscribing the body (outside surface of the annular wall (32)), the sealing surface being configured to form a fluid-tight seal with the neck of the container when the closure is in an installed position with the shoulder at the open end of the neck (as shown in figure 7, wherein a seal is created between the wall (32) and the inner wall (12) by the resilient frictional band (46)); 
an aerogel material (“Santocel”, col. 2 ll. 13, see attached document, wherein Santocel contains aerogel) enclosed in the hollow portion of the body (shown in figure 7); and 
a vent (48) having a first open end at the free end of the body and extending through the body from the first open end to a second open end, the first and second open ends being on opposite sides of the hollow portion of the body (shown in figure 7), wherein the aerogel material (“Santocel”, col. 2 ll. 13, see attached document, wherein Santocel contains aerogel) has an opening formed therethrough and the vent passes through the opening (shown in figure 7) so that, when the closure is in the installed position, the storage cavity is fluidly connected to an environment outside of the storage container (“The modification shown in Figure 7 is substantially the same as the cap already described except that the brace tubes 36 in the plug are dispensed with and instead a single open ended tube 48 is employed to allow access to the refrigerant within the container”, col. 2 ll. 41-46). Sulfrian fails to disclose a head removably joined with the body at the shoulder and a cavity defined between the head and the body.
Heftman, also drawn to a plug, teaches a head (7) and a cavity defined between the head and the body (as shown in figure 2, the head (7) having a cavity that allows for the transfer of vapor in a controlled fashion)). It is noted that the head being attached to the top surface of Sulfrian is removable, as the top surface of Sulfrian is removable (see previous analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Sulfrian with a head removably joined with the body at the shoulder and a cavity defined between the head and the body, as taught by Heftman, the motivation being to prove a gripping surface for ease of use, to regulate the temperature of the working fluid to and from the container in order to negate excessive pressure build up or to regulate the temperature of the working fluid within the container to minimize the loss of the working fluid through unexpected temperature fluctuations.          
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Sulfrian et al. (USP 2648953) in view of Heftman et al. (USP 3750414) as applied in Claim 18 and in further view of Mullens et al. (USP 6119465) hereinafter referred to as Mullens.
Regarding Claim 20, Sulfrian discloses a closure for a cryogenic storage container having a storage cavity and a neck extending from the storage cavity to an open end, the closure comprising: 
a body (32 and 34);
a shoulder (20);
a top wall removably joined with the body at the shoulder (shown in figure 2 of Sulfrian, wherein the top wall is capable of being removed from the annular wall (32) by various methods such as cutting), the body extending from the shoulder to a free end and having a hollow portion between the shoulder and the free end (as shown in figure 7, the hollow portion being filled with “Santocel”, see col. 2 ll. 13); 	
a sealing surface located along and circumscribing the body (outside surface of the annular wall (32)), the sealing surface being configured to form a fluid-tight seal with the neck of the container when the closure is in an installed position with the shoulder at the open end of the neck (as shown in figure 7, wherein a seal is created between the wall (32) and the inner wall (12) by the resilient frictional band (46)); 
an aerogel material (“Santocel”, col. 2 ll. 13, see attached document, wherein Santocel contains aerogel) enclosed in the hollow portion of the body (shown in figure 7); and 
a vent (48) having a first open end at the free end of the body and extending through the body from the first open end to a second open end, the first and second open ends being on opposite sides of the hollow portion of the body (shown in figure 7), wherein the aerogel material (“Santocel”, col. 2 ll. 13, see attached document, wherein Santocel contains aerogel) has an opening formed therethrough and the vent passes through the opening (shown in figure 7) so that, when the closure is in the installed position, the storage cavity is fluidly connected to an environment outside of the storage container (“The modification shown in Figure 7 is substantially the same as the cap already described except that the brace tubes 36 in the plug are dispensed with and instead a single open ended tube 48 is employed to allow access to the refrigerant within the container”, col. 2 ll. 41-46). Sulfrian fails to disclose a head removably joined with the body at the shoulder and a cavity defined between the head and the body.
Heftman, also drawn to a plug, teaches a head (7) and a cavity defined between the head and the body (as shown in figure 2, the head (7) having a cavity that allows for the transfer of vapor in a controlled fashion)). It is noted that the head being attached to the top surface of Sulfrian is removable, as the top surface of Sulfrian is removable (see previous analysis).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the body of Sulfrian with a head removably joined with the body at the shoulder and a cavity defined between the head and the body, as taught by Heftman, the motivation being to prove a gripping surface for ease of use, to regulate the temperature of the working fluid to and from the container in order to negate excessive pressure build up or to regulate the temperature of the working fluid within the container to minimize the loss of the working fluid through unexpected temperature fluctuations.          
Sulfrian fails to disclose the container comprising a porous material adjacent the storage cavity, the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity.
Mullens teaches a cryogenic storage container comprising a storage cavity (8) and a neck extending from the storage cavity to an open end (shown in figure 3), wherein the cryogenic storage container is a dry vapor shipper comprising a porous material (10) adjacent the storage cavity (shown in figure 3), the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity (“The physical properties of a cryogen such as liquid nitrogen 60 and the plastic foam 10 are such that the cryogen remains in the plastic foam 10 and does not migrate into the specimen chamber 8 even though the bottom half of the specimen chamber 8 is constructed of porous screen material 26”, col. 4 ll. 29-34).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide the container of Sulfrian with having a porous material adjacent the storage cavity, the porous material being configured to contain liquid cryogen and release evaporated cryogen into the storage cavity, as taught by Mullens, the motivation being to provide a cryogenic shipping container that uses an inexpensive self-wetting material for retaining liquid cryogen in-situ, for allowing the shipping container to be shipped in any orientation and allows for a rapid charge of the container.
A recitation with respect to the manner in which a claimed apparatus is intended to be employed, regarding “dry vapor shipper”, does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. Please see Section 2114 of the MPEP entitled Functional Language. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611. The examiner can normally be reached Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL ALVARE/Primary Examiner, Art Unit 3763